Citation Nr: 0105787	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-22-080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998 
for the assignment of an increased rating, to 50 percent, for 
service-connected acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1964 to October 
1965.  

By rating action in January 1966, service connection was 
established for acne vulgaris and a 10 percent evaluation was 
assigned, effective from October 22, 1965, the day following 
the veteran's discharge from service.  The veteran was 
notified of this decision but did not appeal.  

By rating action in November 1966, the RO assigned an 
increased rating to 30 percent for the veteran's service-
connected acne vulgaris, effective from October 31, 1966.  
The veteran was notified of this decision but did not appeal.  

By rating action in November 1968, the RO confirmed the 30 
percent evaluation assigned for service-connected acne 
vulgaris.  The veteran was notified of this decision but did 
not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the RO 
that assigned an increased rating to 50 percent for service-
connected acne vulgaris, effective from July 20, 1998.  The 
veteran disagreed with the rating assigned and the effective 
date of the grant of benefits.  However, in a letter received 
in September 1999, the veteran withdrew his appeal of the 
issue for a rating in excess of 50 percent, but stated that 
he wished to pursue the issue for an earlier effective date.  
A personal hearing at the RO was held in March 2000.  

By rating action in May 2000, the RO found clear and 
unmistakable error in the January 1966 rating decision that 
assigned a 10 percent evaluation for acne vulgaris.  The RO 
determined that the evidence of record at that time warranted 
the assignment of a 30 percent rating, effective from October 
22, 1965.  The RO also found that the 30 percent evaluation 
confirmed by rating actions in November 1966 and November 
1968 was proper, and that a rating in excess of 30 percent 
was not warranted by the evidence then of record, or the 
evidence of record on subsequent VA examination in September 
1971.  

In the informal hearing presentation filed with the Board in 
November 2000, the veteran's representative appears to raise 
a claim of clear and unsmistakable error in the RO's May 2000 
rating decision.  As that matter has not been adjudicated, 
and is not currently before the Board, it is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  By final rating action in November 1968, the RO denied 
entitlement to a rating in excess of 30 percent for service-
connected acne vulgaris.  

2.  A claim for an increased rating for service-connected 
acne vulgaris was received on July 20, 1998.  

3.  Following an August 1998 VA examination, by rating action 
in September 1998, the RO increased the rating for service-
connected acne vulgaris to 50 percent, effective from July 
20, 1998, the date of receipt of the claim for increase.  


CONCLUSION OF LAW

An effective date earlier than July 20, 1998 for the 
assignment of an increased rating to 50 percent for service-
connected acne vulgaris is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
__ (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. §§ 3.1(p), (r), 3.151(a), 3.155, 
3.157(b)(2), 3.400(o) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in January 1966, service connection was 
established for acne vulgaris, rated 10 percent disabling, 
effective from October 22, 1965, the day following the 
veteran's discharge from service.  The veteran was notified 
of this decision and did not appeal.  

By rating action in November 1966, the RO assigned an 
increased rating to 30 percent for service-connected acne 
vulgaris, effective from October 31, 1966, the date of a VA 
review examination.  The veteran was notified of this 
decision and did not appeal.  

By rating action in November 1968, the RO confirmed the 30 
percent evaluation assigned for service-connected acne 
vulgaris.  The veteran was notified of this decision and did 
not appeal.  

In a letter received on July 20, 1998, the veteran requested 
an increased rating for his service-connected acne vulgaris.  

A VA examination in August 1998 showed pitted and saucerized 
scars on the veteran's face and back of the neck with severe 
scarring on his back.  There was cobblestone scarring on his 
shoulders and upper arms, and comedones on his back, back of 
the neck, and behind his ears.  There were also several 
inflammatory nodules on his shoulders, upper arms, back, 
chest, and buttock.  The veteran reported that he was very 
embarrassed and self-conscious because of his disease.  The 
diagnosis was nodular cystic acne with active lesions and 
severe scarring of the back, less severe on the face and 
neck.  

By rating action in September 1998, the RO assigned an 
increased rating to 50 percent for the service-connected acne 
vulgaris, effective from July 20, 1998.  

A notice of disagreement was received from the veteran in 
October 1998.  The veteran also included copies of additional 
private medical reports and photographs, which showed 
treatment primarily for skin problems in 1995, 1996, and 
August 1998.  A doctor's note dated in October 1998 indicated 
that the veteran had active recalcitrant cystic acne of the 
trunk.  

A VA examination for skin disease in July 1999 indicated that 
the current clinical findings were exactly the same as they 
were when the veteran was examined in August 1998.  

By rating action in August 1999, the RO denied an increased 
rating higher than 50 percent for the veteran's acne 
vulgaris, and granted service connection for generalized 
anxiety disorder secondary to service-connected acne 
vulgaris, rated 30 percent disabling, effective from July 20, 
1998.  The veteran was notified of this decision and 
indicated in a letter received in September 1999, that he was 
satisfied with the ratings assigned for his service-connected 
acne vulgaris and anxiety disorder.  However, the veteran 
asserted that he had been suffering with his skin problems 
for many years and that the 50 percent evaluation should be 
made effective from the date of his discharge from service.  

At a personal hearing at the RO in March 2000, the 
representative raised the additional issue of clear and 
unmistakable error (CUE) in the January 1966 rating decision 
that assigned a 10 percent evaluation for the service-
connected acne vulgaris.  The veteran testified that his skin 
disorder had been severe since service, and that it was so 
disgusting that it interfered with his marital relations and 
was a leading cause of his divorce.  

By rating action in May 2000, the RO determined that there 
was CUE in the January 1966 rating decision that granted 
service connection and assigned a 10 percent evaluation, and 
that a 30 percent rating should have been assigned effective 
from October 22, 1965, the day following the date of the 
veteran's discharge from active military service.  The RO 
also found that there was no CUE in the subsequent rating 
actions of November 1966 and November 1968 in continuing the 
30 percent evaluation.  Additionally, the RO found that the 
clinical findings on VA examination in September 1971 were 
not of sufficient severity as to warrant a rating in excess 
of 30 percent for acne vulgaris.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  Thus, the Board finds that the claim is ready 
to be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

38 C.F.R. § 3.400 (emphasis added). 

Increases:  
	(1) Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

	(2) Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2000).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim - if the evidence shows that the increase in disability 
actually occurred after the claim was filed-but never 
earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
factually ascertainable that the increase occurred as long as 
the claim for the increased disability rating was received 
within a year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000); see Harper v. Brown, 10 Vet. App. 125 (1997); see 
also VAOPGCPREC 12-98 (Sept. 23, 1998).  

In addition, the United States Court of Appeals for Veterans 
Claims (the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

With regard to determining the date of receipt of the current 
claim, the last final adjudication of the appropriate 
disability rating assigned for the veteran's service-
connected acne vulgaris was the November 1968 rating decision 
that continued the 30 percent evaluation assigned from the 
day following the veteran's discharge from service.  38 
U.S.C.A. § 7105(c) (West 1991).  A claim for an increased 
rating was received on July 20, 1998.  Following receipt of 
the report of an August 1998 VA examination, in a rating 
action dated in September 1998, the RO granted an increased 
rating, to 50 percent, effective from July 20, 1998, the date 
of receipt of the claim for increase.  

In Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992), the 
Court held that ". . . evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  See also Scott v. Brown, 7 Vet. App. 
184, 188 (1994).  Therefore, the Board must examine all the 
relevant evidence of record to see whether it is 
"ascertainable" that a 50 percent rating was warranted 
within a year prior to receipt of claim for an increase on 
July 20, 1998.  See Hazan, 10 Vet. App. at 521 (holding that, 
at the time that new evidence was received which constituted 
a claim for an increase, the question before the Board was: 
on the basis of that evidence and all prior evidence, when 
was an increase in disability "ascertainable"?).

In this regard, there is no evidence of record showing 
treatment for the veteran's service-connected skin disorder 
during the one-year period prior to receipt of his informal 
claim.  Although additional private medical records were 
received in October 1998, the records do not show any 
treatment during the one-year period prior to July 20, 1998.  
The private medical records show treatment for skin problems 
in April and October 1995, in April and May 1996, and in 
August 1998.  Absent evidence of an "ascertainable" 
increased disability to a level of 50 percent as contemplated 
under the rating schedule for disfiguring scars (Diagnostic 
Code (DC) 7800) during the one-year period prior to receipt 
of the veteran's claim for increase, there is no basis to 
assign an earlier effective date.  

Indeed, the increase in the veteran's disability evaluation 
to 50 percent was based on the results of an August 1998 
examination, which is, in fact, later than the date of the 
July 20, 1998.  Under these circumstances, and in light of 
the effective date provisions at 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2), the Board finds that the record 
presents no basis for an award of a 50 percent disability 
rating for service-connected acne vulgaris prior to July 20, 
1998.  



ORDER

An effective date earlier than July 20, 1998, for the 
assignment of an increased rating, to 50 percent, for 
service-connected acne vulgaris is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

